Title: Acct. of the Weather—in October [1769]
From: Washington, George
To: 




Octr. 1. Clear, Wind being fresh from the No. West till the Evening.
 


2. Wind fresh from the Southwest all day—and clear.
 


3. Wind Northwardly and cold in the forenoon, but mild afterwards.
 


4. Still & clear till Evening then Cloudy with drops of Rain.
 


5. Clear & perfectly calm till Evening, then a little Wind from the No. West.
 


6. Cool Morning with the Wind fresh from the Northwest. Evening more moderate wind getting southwardly.
 


7. Wind southwardly with apps. of Rain. A large circle rd. the Moon.

 


8. Cloudy with the Wind southwardly the forenoon & Eastwardly afterwards.
 


9. Rain in the Night—but not much, & Misting all the forenoon with the Wd. at Et. then shifting to the southward & clearg.
 


10. Wind Eastwardly but not fresh. Warm—with a little, fine Rain in the Afternoon.
 


11. Misty and foggy all day with sometimes fine Rain.
 


12. Wind very fresh from the So. West & very warm with flying Clouds.
 


13. Wind tolerably fresh & cool from the No. West with Clouds also.
 


14. Wind Eastwardly & very Cloudy in the Afternoon, it set in to raining & continued to do so most part of the Night. Warmer than yesterday.
 


15. Wind at No. West again but not hard. Clear & pleasant.
 


16. Pleast. Morning, but Wind got very suddenly & very hard from the No. West & also very cold.
 


17. A very hard & killing frost last night. Ice ½ Inch thick this Morng. Wind at No. West in the fore part of the day but Southwardly afterwards and raw.
 


18. Wind southwardly & fresh. Day tolerably pleasant.
 


19. Wind Eastwardly & very cloudy.
 


20. Raining in the Night and Misty all day. Wind still Eastwardly.
 


21. Clear warm & pleasant. Wind Southwardly.
 


22. The Weather clear & pleasant with but little Wind and that Southwardly.

 


23. Pleast. Morning but the Wind hard from the No. West all day & cold. Weather clear.
 


24. Cold, the Wind being exceeding fresh from the No. West & cold & cl.
 


25. Clear & tolerably pleasant Wind being moderate & So. Westwardly.
 


26. Clear & very pleasant wind southwardly & warm.
 


27. Much such a day as the former there being but little Wind & that Southwardly.
 


28. Warm and pleasant. Little or no Wind & clear day but lowg. Eveng.
 


29. Clear & pleasant with but little wind & that southwardly.
 


30. Cloudy Morning and drisling afternoon. Wind Eastwardly.
 


31. Cloudy & misty Morning and rainy afternoon. Wind still Eastwdly.
